Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 09/23/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 8, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (Pub. No. 2016/0052414 A1).

Regarding claim 1, Bell discloses:
a method of locating a charge inlet on an electric vehicle (see Abstract, Par. [0005], a method of positioning a transmit coil...., see par [0040-0042] the wireless vehicle charging system controller 54 may include a table of makes and models to determine the position of the vehicle receive coil 34 [charge inlet] relative to the one or more of the tires 22 of the vehicle 12), comprising: 
receiving vehicle information about the electric vehicle to be electrically charged (Fig. 1; Para. [0040-0042], a controller in the vehicle may provide information via the communications link regarding the make and model of the vehicle 12 [the vehicle charging system receives vehicle information about the electric vehicle to be electrically charged]); 
determining from the vehicle information a relative location between the charge inlet and a plurality of tires of the electric vehicle (Fig. 1; Par [0040-0042];  a controller in the vehicle may provide information via the communications link regarding the make and model of the vehicle 12; the wireless vehicle charging system controller 54 may include a table of makes and models to determine the position of the vehicle receive coil 34 [charge inlet] relative to the one or more of the tires 22 of the vehicle 12 [the vehicle information is used to determine a relative location between the charge inlet and a plurality of tires of the vehicle]); 
sensing a position of one of the plurality of tires (Fig. 2; Para. [0023-0030], the vehicle locating system 100 may be implemented with one or more pressure sensitive tire pads or mats 104 to locate the position of one or more tires 22 of the vehicle 12)
determining a location of the charge inlet from the position of each of the plurality of tires and the relative location between the charge inlet and the plurality of tires (see Fig. 2; Para. [0023-0030] based on the position of the tires 22 on the tire pads 104, the location of the vehicle receive coil 34 [charge inlet] in relation to the selected transmit coil may be ascertained [based on the position of the plurality of tires, the location of the receive coil / charge inlet is determined];, a controller in the and 
moving a charge head to the location of the charge inlet to electrically charge the electric vehicle (see Fig. 2; Para. [0044-0047]), the transport mechanism 102 for the transmit coil may move the transmit coils 140, 142, 144 [charge heads] to a commanded location, rotation of the platter 150 allows a selected transmit coil [charge head] to be aligned with the vehicle receive coil 34 [the transmit coil / charge head is moved to the location of the receive coil / charge inlet to electrically charge the vehicle]).


Regarding claim 2, Bell discloses:

wherein the vehicle information is vehicle identification information wirelessly transmitted by the electric vehicle (see Fig. 1, see par [0039-0040], a communications link between the wireless vehicle charging system 52 and the vehicle 12 may be a wireless interface that allows data to be transferred, including information regarding the make and model of the vehicle [vehicle identification information is wirelessly transmitted by the electric vehicle]).

Regarding claim 8, Bell discloses:
wherein a pressure sensitive mat disposed between a floor and the one of the plurality of tires is used to sense the position of the one of the plurality of tires (see par [0023-0030], the vehicle locating system 100 may be implemented with one or more pressure sensitive tire pads or mats 104 to locate the position of one or more tires 22 of the vehicle 12 [the pressure sensitive tire pads or mats are disposed between the floor and the tires]).

Regarding claim 13, Bell discloses:
further comprising sensing a position of each of the plurality of tires (see par [0023-0030], the vehicle locating system 100 may be implemented with one or more pressure sensitive tire pads or mats 104 to locate the position of one or more tires 22 of the vehicle 12 [the positions of a plurality of the tires are sensed] see par [0033-0038]).

Regarding claim 17, Bell discloses:
wherein a sensor is used to sense the position of the one of the plurality of tires (see Fig. 1-2, see par [0023-0030], the vehicle locating system 100 may be implemented with one or more pressure sensitive tire pads or mats 104 to locate the position of one or more tires 22 of the vehicle 12, Par. [0033-0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub. No. 2016/0052414 A1) further in view of Dimitrova at al. (FR Pub No. 3066052 B1).

Regarding claim 4, Bell discloses:
 wherein a sensor is used to sense the position of the one of the plurality of tires (see par [0023-0030], the vehicle locating system 100 may be implemented with one or more pressure sensitive tire pads or mats 104 [pressure sensors] to locate the position of one or more tires 22 of the vehicle 12).
However, Bell fails to explicitly disclose:
 wherein a LIDAR sensor is used.
Thus, Dimitrova discloses:
wherein a LIDAR sensor is used (see par [0040-0049], a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle.....).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bell with the teaching of Dimitrova for the purpose of using a LIDAR sensor to sense the position of the tires and thereby providing means to detect all of the tires (Dimitrova par [0040-0049]).

Regarding claim 5, Dimitrova discloses:
wherein the LIDAR sensor is a time of flight (ToF) sensor (see par [0040-0049], a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle....., Furthermore, defining a specific sensor for the same function of sensing would involve routine skill in the art.).

Regarding claim 6, Dimitrova discloses:
wherein the LIDAR sensor is line scan LIDAR sensor (see par [0040-0049], a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle....., Furthermore, defining a specific sensor for the same function of sensing would involve routine skill in the art.).

Regarding claim 7, Dimitrova discloses:
wherein the LIDAR sensor is two- dimensional scan LIDAR sensor (see par [0040-0049], a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle....., Furthermore, defining a specific sensor for the same function of sensing would involve routine skill in the art.).

   Regarding claim 9, Dimitrova discloses:
wherein an ultrasonic sensor is used to sense the position of the one of the plurality of tires (see par [0040-0049], an ultrasonic sensor, a camera, a scanning laser, a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle.....).

   Regarding claim 14, Dimitrova discloses:
wherein the position of each of the plurality of tires is sensed with a sensor disposed below a body of the vehicle (see Fig. 2-3, see par [0040-0049], an ultrasonic sensor, a camera, a scanning laser, a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle.....).

   Regarding claim 15, Dimitrova discloses:
wherein the sensor is disposed within a viewing angle of four tires of the vehicle (see Fig. 2-3, see par [0040-0049], an ultrasonic sensor, a camera, a scanning laser, a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle....., and the respective positions of these obstacles [when the mobile unit is beneath the vehicle, its sensor, which can sense over 360°, has a viewing angle of four tires of the vehicle]).

   Regarding claim 16, Dimitrova discloses:
 wherein the sensor is disposed in between each of the four tires of the vehicle (see Fig. 2-3, see par [0040-0049], an ultrasonic sensor, a camera, a scanning laser, a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle....., and the respective positions of these obstacles [when the mobile unit is beneath the vehicle, its sensor, which can sense over 360°, has a viewing angle of four tires of the vehicle]).

   Regarding claim 18, Bell and Dimitrova discloses:
further comprising sensing a position of each of the plurality of tires, wherein a sensor is used to sense the position of each of 9ABB I-3238 the plurality of tires (see par [0023-0030], the vehicle locating system 100 may be implemented with one or more pressure sensitive tire pads or mats 104 to locate the position of one or more tires 22 of the vehicle 12 [the pressure sensitive tire pads or mats are disposed between the floor and the tires]), the sensor being a time of flight (ToF) sensor, a LIDAR sensor, an ultrasonic sensor or a luminescence sensor, the position of each of the plurality of tires is sensed with the sensor disposed below a body of the vehicle, the sensor being disposed within a viewing angle of four tires of the vehicle (see Fig. 2-3, see par [0040-0049], an ultrasonic sensor, a camera, a scanning laser, a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle....., and the respective positions of these obstacles).

   Regarding claim 19, Dimitrova discloses:
wherein the sensor is disposed in between each of the four tires of the vehicle (see Fig. 2-3, see par [0040-0049], an ultrasonic sensor, a camera, a scanning laser, a radar and a lidar. It will be understood that the acquisition means are responsible for detecting possible obstacles (including the wheels of the vehicle....., and the respective positions of these obstacles [when the mobile unit is beneath the vehicle, its sensor, which can sense over 360°, has a viewing angle of four tires of the vehicle]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub. No. 2016/0052414 A1) and Dimitrova at al. (FR Pub No. 3066052 B1) further in view of Cornish (Pub. No. 20140067660).

   Regarding claim 20, Bell discloses:
wherein the vehicle information is vehicle identification information wirelessly transmitted by the electric vehicle (see par [0039-0040], a communications link between the wireless vehicle charging system 52 and the vehicle 12 may be a wireless interface that allows data to be transferred, including information regarding the make and model of the vehicle [vehicle identification information is wirelessly transmitted by the electric vehicle])
However, Bell fails to disclose:
 the charge head physically contacts the charge inlet to electrically charge the electric vehicle, and further comprising directly sensing the location of the charge inlet after moving the charge head to the location of the charge inlet and before physically contacting the charge inlet.
Thus, Cornish discloses:
the charge head physically contacts the charge inlet to electrically charge the electric vehicle (see Par [0005], once the EV [electric vehicle] charging receptacle cover has been set aside, the AVCS [automated vehicle charging system] will guide the charging connector into a position to dock with the EV [the charge head physically contacts the charge inlet to electrically charge the electric vehicle]), and further comprising directly sensing the location of the charge inlet after moving the charge head to the location of the charge inlet and before physically contacting the charge inlet ( see par [0053-0055], the boom connector apparatus will advance towards the general location of the EV receptacle and will then engage in a patterned search for the vehicle charging receptacle using any or all of cameras, lasers, radar, or other developed processes to allow the boom's retractable charging apparatus to accurately align the charging connector with the EV ..... once the EV charging receptacle cover has been set aside, the AVCS will guide the charging connector into a position to dock with the EV [the charge head / connector physically contacts the charge inlet / receptacle after the location of the charge inlet / receptacle has been directly sensed).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bell with the teaching of Cornish for the purpose of directly sensing the charge inlet before conductively charging the vehicle and thereby providing an efficient and automated system that saves energy and lowers the cost of electric vehicle charging (Cornish; Para. [0027]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub. No. 2016/0052414 A1) further in view of Glenn (Monitoring Temperatures of Tires Using Luminescent Materials, NASA Tech Briefs, February 2006).

   Regarding claim 10, Bell fails to disclose:
wherein a luminescence sensor is used to sense the position of the one of the plurality of tires.
Thus, Glenn discloses:
wherein a luminescence sensor is used to sense the position of the one of the plurality of tires (see page 1, par [0001], a method of noncontact, optical monitoring of the surface temperature of a tire has been devised to enable the use of local temperature rise as an indication of potential or impending failures, which includes the use of luminescent particles that are incorporated into a thin, flexible material coating the tire surface of interest...).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bell with the teaching of Glenn for the purpose of monitoring the tires of a vehicle (Glenn, Pg. 1, first paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub. No. 2016/0052414 A1) further in view of Cornish (Pub. No. 20140067660).

   Regarding claim 11, Bell fails to disclose:
wherein the charge head physically contacts the charge inlet to electrically charge the electric vehicle.
Thus, Cornish discloses:
wherein the charge head physically contacts the charge inlet to electrically charge the electric vehicle (see par [0055-0056], once the EV [electric vehicle] charging receptacle cover has been set aside, the AVCS).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bell with the teaching of Cornish for the purpose of having physical contact between the charge head and charge inlet to charge the vehicle and thereby providing a conductive charging system that saves energy and lowers the cost of electric vehicle charging (Cornish; Para. [0027]).

   Regarding claim 12, Cornish discloses:
directly sensing the location of the charge inlet after moving the charge head to the location of the charge inlet and before physically contacting the charge inlet, (see par [0053-0055], the boom connector apparatus will advance towards the general location of the EV receptacle and will then engage in a patterned search for the vehicle charging receptacle using any or all of cameras, lasers, radar, or other developed processes to allow the boom's retractable charging apparatus to accurately align the charging connector with the EV receptacle ......, once the EV [electric vehicle] charging receptacle cover has been set aside, the AVCS).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as the following:
“wherein a time of flight (ToF) sensor is used to sense the position of one of the plurality of tires, the time of flight (ToF) sensor reading a distance of a single point at a time, the time of flight (ToF) sensor being rotated with an electric motor to scan an area around the time of flight (ToF) sensor to sense the position of each of the plurality of tires”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851